DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 01/06/2021 have been fully considered but are moot in view of the new grounds of rejection. The Office further notes that applicant has previously claimed a patterned second electrode. Accordingly, applicant’s amendment to claim 1 would be properly restricted by original presentation. However, the Office has evidence that un-patterned transparent electrodes are known in the art. Accordingly, the Office has not required a restriction at this time. Applicant has failed to cancel claim 5. A rejection under 35 U.S.C. 112(b) and 112(d) has been made.


Priority
The instant application is a national stage entry of PCT/CN2016/108513 filed on 12/05/2016. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second type electrodes are transparent and un-patterned” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “disclose the second type electrodes are…patterned so that the micro laser diodes are exposed”. Claim 1 recites “the second type electrodes are…un-patterned”. It is unclear how the second type electrode may be both un-patterned and patterned. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “disclose the second type electrodes are…patterned so that the micro laser diodes are exposed”. Claim 1 recites “the second type electrodes are…un-patterned”. Accordingly, claim 5 does not include the limitation that “the second type electrodes are…un-patterned”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of this Office Action, the Office will reject claim 5 without the limitation “wherein the second type electrodes are transparent and un-patterned”. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Patent No. 5,583,351), hereafter Brown.
Regarding claim 5, Brown discloses a micro laser diode display (Title; Abstract) device, comprising: a substrate (Fig. 3 element 7), wherein one or more first type electrodes are arranged on the substrate (Fig. 3 element 11); a micro laser diode array comprising a plurality of micro laser diodes of at least one color bonded on the substrate (col. 9 ll. 22-43), wherein a first side of the micro laser diodes in the micro laser diode array is connected to the first type electrodes (col. 8 ll. 60-61); and one or more second type electrodes connected to a second side of the micro laser diodes (Fig. 3 element 12), wherein a dielectric filler layer is filled among the micro laser diodes (Fig. 3 element 8), such that the second type electrodes contact an upper surface of the dielectric filler layer and an upper surface of the second side of the micro laser diodes (Figs. 3 and 4 element 12); the second type electrodes are formed on top of the micro laser diodes and the dielectric filler layer, and are patterned so that the micro laser diodes are exposed (Fig. 3 element 9).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tanaka (U.S 2002/0061043), hereafter Tanaka.
Regarding claim 1, Brown discloses a micro laser diode display (Title; Abstract) device, comprising: a substrate (Fig. 3 element 7), wherein one or more first type electrodes are arranged on the substrate (Fig. 3 element 11); a micro laser diode array comprising a plurality of micro laser diodes of at least one color bonded on the substrate (col. 9 ll. 22-43), wherein a first side of the micro laser diodes in the micro laser diode array is connected to the first type electrodes (col. 8 ll. 60-61); and one or more second type electrodes connected to a second side of the micro laser diodes (Fig. 3 element 12), wherein a dielectric filler layer is filled among the micro laser diodes (Fig. 3 element 8), such that the 
Regarding claim 2, Brown further discloses the micro laser diodes comprise a vertical cavity surface emitting laser structure, which includes a lower contact layer (Fig. 3 the outer most layer of element 6b), a lower Bragg reflector layer (Fig. 3 element 6b), a lower spacer layer (Fig. 3 element 5b), an active layer (Fig. 3 element 5a), an upper spacer layer (Fig. 3 element 5b), an upper Bragg reflector layer (Fig. 3 element 6a) and an upper contact layer (Fig. 3 outer most layer of element 6a).
Regarding claim 7, Brown further discloses the at least one color includes red color, blue color and green color (Abstract).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Sekiguchi (U.S. Pre-Grant Publication No. 2009/0003401), hereafter Sekiguchi.
Regarding claim 5, Brown discloses a micro laser diode display (Title; Abstract) device, comprising: a substrate (Fig. 3 element 7), wherein one or more first type electrodes are arranged on the substrate (Fig. 3 element 11); a micro laser diode array comprising a plurality of micro laser diodes of at least one color (col. 9 ll. 22-43), wherein a first side of the micro laser diodes in the micro laser diode array is connected to the first type electrodes (col. 8 ll. 60-61); and one or more second type electrodes 1, wherein a dielectric filler layer is filled among the micro laser diodes (Fig. 3 element 8), such that the second type electrodes contact an upper surface of the dielectric filler layer and an upper surface of the second side of the micro laser diodes (Figs. 3 and 4 element 12). Brown does not explicitly disclose the array is bonded on the substrate. However, Sekiguchi discloses bonding the array to the substrate ([0081]; [0085]). The advantage is to allow for high power with minimal interference between devices and reduced size ([0110]), the second type electrodes are formed on top of the micro laser diodes and the dielectric filler layer, and are patterned so that the micro laser diodes are exposed (Fig. 3 element 9). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brown with bonding the array to the substrate as disclosed by Sekiguchi in order to allow for high power with minimal interference between devices and reduced size. 

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tanaka in further view of Sekiguchi.
Regarding claim 5, Brown discloses a micro laser diode display (Title; Abstract) device, comprising: a substrate (Fig. 3 element 7), wherein one or more first type electrodes are arranged on the substrate (Fig. 3 element 11); a micro laser diode array comprising a plurality of micro laser diodes of at least one color (col. 9 ll. 22-43), wherein a first side of the micro laser diodes in the micro laser diode array is connected to the first type electrodes (col. 8 ll. 60-61); and one or more second type electrodes connected to a second side of the micro laser diodes (Fig. 3 element 12)2, wherein a dielectric filler layer 
Regarding claim 2, Brown further discloses the micro laser diodes comprise a vertical cavity surface emitting laser structure, which includes a lower contact layer (Fig. 3 the outer most layer of element 6b), a lower Bragg reflector layer (Fig. 3 element 6b), a lower spacer layer (Fig. 3 element 5b), an active layer (Fig. 3 element 5a), an upper spacer layer (Fig. 3 element 5b), an upper Bragg reflector layer (Fig. 3 element 6a) and an upper contact layer (Fig. 3 outer most layer of element 6a).
Regarding claim 7, Brown further discloses the at least one color includes red color, blue color and green color (Abstract).
Regarding claim 8, Brown in view of Tanaka do not explicitly disclose the first type electrodes are anodes and the second type electrodes are cathodes. However, Sekiguchi discloses the first type electrodes are anodes ([0103]) and the second type electrodes are cathodes ([0109]) which is the structure that results by the bonding process described by Sekiguchi. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brown in view of Tanaka with the first type electrodes are anodes and the second type electrodes are cathodes as disclosed by Sekiguchi as it is a natural result of the bonding method disclosed by Sekiguchi and the bonding method allows for high power with minimal interference between devices and reduced size.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi, as applied to claim 1, in further view of Dudoff et al. (U.S. Pre-Grant Publication No. 2003/0013225).
Regarding claim 4, Brown further discloses at least one part of the second type electrodes is formed at a lateral side of the micro laser diodes (Fig. 3 element 12). Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi do not explicitly disclose the upper surface of the dielectric filler layer is lower than the upper surface of the second side of the micro laser diodes. However, Dudoff et al. discloses non-conducting stands where the upper surface of the stand is lower than the upper surface of the second side of the laser diode (Fig. 10a element 1012 and 1014). The advantage is to make mounting surfaces for the electrodes ([0097]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Brown in view of Tanaka or further modify Brown in view of Tanaka in further view of . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi, as applied to claim 1, in further view of Suzuki et al. (U.S. Pre-Grant Publication No. 2014/0354367).
Regarding claim 6, Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi do not explicitly disclose the second type electrodes are common electrodes. However, Suzuki et al. discloses the second type electrodes are common electrodes ([0138]). The advantage, as is known in the art, is to ease manufacturing. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi with the second type electrodes are common electrodes as disclosed by Suzuki et al. in order to ease manufacturing.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi, as applied to claim 1, in further view of Mays, Jr. et al. (U.S. Patent No. 6,229,503).
Regarding claim 9, Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi do not explicitly disclose the micro laser diode display device is a projection display device. However, Mays, Jr. et al. discloses the micro laser diode display device is a projection display device (Abstract). The advantage is to create a wearable display device (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Brown in view of Tanaka or Brown in view of Tanaka in further view of 
Regarding claim 10, Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi do not explicitly disclose the micro laser diode display device as a projection display source. However, Mays, Jr. et al. discloses the micro laser diode display device as a projection display source (Abstract). The advantage is to create a wearable display device (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Brown in view of Tanaka or Brown in view of Tanaka in further view of Sekiguchi with the micro laser diode display device as a projection display source as disclosed by Mays, Jr. et al. in order to create a wearable display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joshua King/               Primary Examiner, Art Unit 2828        
01/16/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Bonded on the substrate” appears to be a product by process limitation that is only limited by the structure it implies. It is unclear, what if any structure is implied. Accordingly, a secondary rejection has been provided showing the process.
        2 “Bonded on the substrate” appears to be a product by process limitation that is only limited by the structure it implies. It is unclear, what if any structure is implied. Accordingly, a secondary rejection has been provided showing the process.